Case 2:18-cv-03543-KM-CLW Document 122 Filed 01/13/21 Page 1 of 3 PageID: 2577




 A.Y. STRAUSS, LLC
 Kelly Magnus Purcaro, Esq.
 101 Eisenhower Parkway, Suite 412
 Roseland, New Jersey 07068
 Tel.: (973) 287-5008
 Fax: (973) 226-4104
 E-Mail: kpurcaro@aystrauss.com
 Attorneys for Plaintiff

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 MAXLITE, INC., a New Jersey Corporation,             Civil Action No.: 2:18-cv-03543-KM-CLW
                                         Plaintiff,   Hon. Kevin McNulty, U.S.D.J.
                                                      Hon. Cathy L. Waldor, U.S.M.J.
        v.

 SYLVANIA LIGHTING SERVICES Corp.
 and OSRAM SYLVANIA, INC., and
 LUMIRICH CO., LTD.,

                                      Defendants.

 SYLVANIA LIGHTING SERVICES Corp.                    JOINT STIPULATION OF DISMISSAL
 and OSRAM SYLVANIA, INC.,                          BETWEEN PLAINTIFF MAXLITE, INC,
                                                             AND DEFENDANTS
                            Third-Party Plaintiffs,
                                                      SYLVANIA LIGHTING SERVICES
                                                     CORP. AND OSRAM SYLVANIA, INC.
        v.

 LUMIRICH CO. LTD. aka CELLREGAIN CO.
 LTD., ILJIN PARTNERS LLC, ILJIN
 HOLDINGS CO. LTD., and ILJIN
 SEMICONDUCTOR CO. LTD.,

                         Third-Party Defendants.

        IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff MaxLite, Inc.

 (“Plaintiff”) and Defendants Sylvania Lighting Services Corp. and OSRAM SYLVANIA Inc.

 (“SLS Defendants”), through their respective counsel, that any and all claims, causes of action and

 allegations asserted in the above-captioned action, including but not limited to those asserted in

 the Complaint, or any Amended Complaint are dismissed pursuant to Fed. R. Civ. P.
Case 2:18-cv-03543-KM-CLW Document 122 Filed 01/13/21 Page 2 of 3 PageID: 2578




 41(a)(1)(A)(ii) as to the SLS Defendants with prejudice and with each party bearing their own

 costs and fees; and

        IT IS HEREBY FURTHER STIPULATED AND AGREED that the SLS Defendants

 hereby dismiss, pursuant to Fed. R. Civ. P. 41(c), their counterclaims against Plaintiff in

 connection with the above-captioned action with prejudice and with each party bearing their own

 costs and fees; and

 IT IS HEREBY FURTHER STIPULATED AND AGREED by and between SLS Defendants

 and LUMIRICH CO., LTD. aka CELLEGAIN CO. LTD. (incorrectly sued as “LUMIRICH CO.,

 LTD. aka CELLREGAIN CO. LTD.,”), ILJIN PARTNERS LLC, ILJIN HOLDINGS CO. LTD.

 and ILJIN SEMICONDUCTOR CO. LTD. (collectively “LUMRICH Third-Party Defendants”),

 through their respective counsel, that SLS Defendants’ Third-Party claims asserted in the above-

 captioned action are dismissed pursuant to Fed. R. Civ. P. 41(c) as to the LUMRICH Third-Party

 Defendants with prejudice and with each party bearing their own costs and fees; and Ordered this

 _________ day of January, 2021.


                                                           Hon. Kevin McNulty, U.S.D.J.




                                                2
Case 2:18-cv-03543-KM-CLW Document 122 Filed 01/13/21 Page 3 of 3 PageID: 2579




 Consented to by:

 A.Y. STRAUSS, LLC                              McCARTER & ENGLISH, LLP
 Attorneys for Plaintiff MaxLite, Inc.          Attorneys for Defendants Sylvania Lighting
                                                Services Corp. and OSRAM SYLVANIA Inc.

   s/ Kelly M. Purcaro                           s/ Kenneth Meyer
 KELLY M. PURCARO                               KENNETH MEYER
 101 Eisenhower Parkway                         Four Gateway Center
 Suite 412                                      100 Mulberry Street
 Roseland, New Jersey 07068                     Newark, New Jersey 07102
 Tel.: (973) 287-5008                           Tel.: (973) 848-8310
 Fax: (973) 226-4104                            Fax: (973) 206-6776
 E-Mail: kpurcaro@aystrauss.com                 E-Mail: kmeyer@mccarter.com

 Dated: January 12, 2021                        Dated: January 12, 2021



 KIM & BAE, P.C.
 Attorneys for Third-Party Defendants,
 LUMIRICH CO., LTD. aka CELLEGAIN CO.
 LTD. (incorrectly sued as “LUMIRICH CO.,
 LTD. aka CELLREGAIN CO. LTD.,”), ILJIN
 PARTNERS LLC, ILJIN HOLDINGS CO. LTD.
 and ILJIN SEMICONDUCTOR CO. LTD.


    s/ B. J. Kim
 B. J. KIM
 2160 N. Central Rd., Suite 303
 Fort Lee, NJ 07024
 Tel.: (201) 585-2288
 Fax: (201) 585-2246
 E-Mail: bjkim@kimbae.com

 Dated: January 12, 2021




                                            3
